       Case 3:19-cr-00058-TSL-LGI Document 9 Filed 03/25/19 Page 1 of 14


                                                                                       CLOSED
                            U.S. District Court
                   Northern District of Georgia (Atlanta)
           CRIMINAL DOCKET FOR CASE #: 1:19−mj−00231−CCB−1

Case title: USA v. Bingham                               Date Filed: 03/22/2019
Other court case number: 3:19−cr−58−TSL−LRA−1 USDC,      Date Terminated: 03/22/2019
                          SDMS

Assigned to: Magistrate Judge
Christopher C. Bly

Defendant (1)
Porter Bingham                    represented by Porter Bingham
TERMINATED: 03/22/2019                           260 Flowing Spr. Trail
                                                 Roswell, GA 30075
                                                 PRO SE

                                                 Thomas L. Hawker
                                                 Federal Defender Program Inc.−Atl
                                                 Suite 1500, Centennial Tower
                                                 101 Marietta Street, NW
                                                 Atlanta, GA 30303
                                                 404−688−7530
                                                 Fax: 404−688−0768
                                                 Email: tom_hawker@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                   Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                Disposition
None

Highest Offense Level
(Terminated)
None


                                                                                                1
      Case 3:19-cr-00058-TSL-LGI Document 9 Filed 03/25/19 Page 2 of 14




Complaints                                            Disposition
18:1343, 1344 and 1957



Plaintiff
USA                                           represented by Brian M. Pearce
                                                             Office of the United States
                                                             Attorney−ATL600
                                                             Northern District of Georgia
                                                             600 United States Courthouse
                                                             75 Ted Turner Dr., S.W.
                                                             Atlanta, GA 30303
                                                             404−581−6081
                                                             Email: brian.pearce@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

 Date Filed    # Page Docket Text
 03/22/2019          3 Arrest (Rule 40) of Porter Bingham. (ddm) (Entered: 03/25/2019)
 03/22/2019   1      4 ORDER APPOINTING FEDERAL PUBLIC DEFENDER Thomas L. Hawker
                       for Porter Bingham. Signed by Magistrate Judge Christopher C. Bly on 3/22/19.
                       (ddm) (Entered: 03/25/2019)
 03/22/2019   2      5 Minute Entry for proceedings held before Magistrate Judge Christopher C. Bly:
                       Initial Appearance in Rule 5(c)(3) Proceedings as to Porter Bingham held on
                       3/22/2019. Bond Hearing hearing held and Non−Surety Bond set at $15,000.
                       Bond filed and defendant released. (Tape #FTR) (ddm) (Entered: 03/25/2019)
 03/22/2019   3      7 WAIVER of Rule 5 & 5.1 Hearings by Porter Bingham. (ddm) (Entered:
                       03/25/2019)
 03/22/2019   4      8 CJA 23 Financial Affidavit by Porter Bingham. (ddm) (Entered: 03/25/2019)
 03/22/2019   5      9 Non−Surety Bond Entered as to Porter Bingham in amount of $ 15,000. (ddm)
                       (Entered: 03/25/2019)
 03/22/2019   6     11 ORDER Setting Conditions of Release as to Porter Bingham. Signed by
                       Magistrate Judge Christopher C. Bly on 3/22/19. (ddm) (Entered: 03/25/2019)
 03/22/2019         14 Magistrate Case Closed. Defendant Porter Bingham terminated. (ddm) (Entered:
                       03/25/2019)




                                                                                                       2
     Case1:19-mj-231
    Case   3:19-cr-00058-TSL-LGI Document
                       NEF for Docket Entry 9 Filed
                                               Filed03/22/2019
                                                     03/25/19 Page 3 of1 14
                                                                Page     of 1


MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Brian M. Pearce (brian.pearce@usdoj.gov, caseview.ecf@usdoj.gov,
gaylene.berberick@usdoj.gov, usagan.motionsresponses@usdoj.gov), Magistrate Judge
Christopher C. Bly (ganddb_efile_ccb@gand.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:9921158@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00231−CCB USA v. Bingham Arrest − Rule 40
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 3/25/2019 at 3:40 PM EDT and filed on 3/22/2019

Case Name:       USA v. Bingham
Case Number:     1:19−mj−00231−CCB
Filer:
Document Number: No document attached
Docket Text:
Arrest (Rule 40) of Porter Bingham. (ddm)


1:19−mj−00231−CCB−1 Notice has been electronically mailed to:

Brian M. Pearce &nbsp &nbsp brian.pearce@usdoj.gov, CaseView.ECF@usdoj.gov,
GAYLENE.BERBERICK@USDOJ.GOV, USAGAN.MotionsResponses@usdoj.gov

1:19−mj−00231−CCB−1 Notice has been delivered by other means to:

Porter Bingham
260 Flowing Spr. Trail
Roswell, GA 30075




                                                                                           3
       Case
        Case3:19-cr-00058-TSL-LGI Document19 Filed
              1:19-mj-00231-CCB Document      Filed03/22/19
                                                    03/25/19 Page
                                                              Page14ofof114




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF GEORGIA                     FILED IN OPEN COURT
                                    ATLANTA DIVISION                           U.S.D.C. ·Atlanta

                                                                              MAR 2 2 2019
 UNITED STATES OF AMERICA,                                              JAMES N. HATTEN, Clerk

                       Plaintiff,                                     By: �             Deputy Clerk

 vs.                                            CASE NO. 1:19-MJ-231




 PORTER BINGHAM,


               Defendant.


                            ORDER APPOINTING COUNSEL


                                    THOMAS HAWKER


       The above-named defendant has testified under oath or has filed with the Court


an affidavit of financial status and hereby satisfied this Court that he or she is financially


unable to employ counsel.


       Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby appointed


to represent this defendant in the above-captioned case unless relieved by an Order of


this Court or by Order of the Court of Appeals.


       Dated at Atlanta, Georgia this 22nd day of March, 2019.




                                           CHRISTOPHER C. BLY
                                           UNITED STATES MAGIS            ATE JUDGE




                                                                                                       4
                  Case
                   Case3:19-cr-00058-TSL-LGI Document29 Filed
                         1:19-mj-00231-CCB Document      Filed03/22/19
                                                               03/25/19    Page
                                                                         Page
                                                                  FILED IN OPEN15COURT
                                                                                 ofof214
MM31STRATE'S CRIMINAL MINUTES-REMOVALS (Rule 5 & 5.1)
                                                                                     DATE:         "/aa/J�         @         Jr 45
                                                                                     TAPE:        FTR

                                                                                   TIME IN COURT:

 MAGISTRATE JUDGE               CHRISTOPHER C. BLY                COURTROOM DEPUTY CLERK:                  JAMES JARVIS

 CASE NUMBER:
                                 I : 'q_ raj   .. -a.:a l         DEFENDANT'S NAME:

 AusA:
                       BnRA l'cwce.                               DEFENDANT'S ATTY:

 USPO I PTR:                                                      ( ) Retained        ) CJA

 x       ARREST DATE
                                     J/a:a/ 19
 x       Initial appearance hearing held.                                              �          fendant informed of rights.

         Interpreter sworn:
                                                            COUNSEL

     /oRDER appointing Federal Defender as counsel for defendant.
         ORDER appointing                                                            as counsel for defendant.

         ORDER: defendant to pay attorney's fees as follows:

                                               IDENTITY I PRELIMINARY HEARING

     /   Defendant WAIVES identity hearing.                                                       \/\NAIVER FILED
         Identity hearing HELD.                    Def is named def. in indictment/complaint; held for removal to other district.

         Defendant WAIVES preliminary hearing in this district only.                                 WAIVER FILED

         Preliminary hearing HELD.                 Probable cause found; def. held to District Court for removal to other district

         Commitment issued. Detention hearing to be held in charging district

                                            BOND/PRETRIAL DETENTION HEARING

         Government motion for detention filed .

 �   _        ial hearing set for     ------                  @                              ()     In charging district.)

�
                                                                  -----




         Bond/Pretrial detention hearing held.

         Government motion for detention          (   ) GRANTED       (   ) DENIED

_  �al detention ordered.                               Written order to follow.

 VB BOONN[Dset at $/�QOO
__
                                                            �      -SURETY                   SURETY

                              cash                            property
                  --




     V"' SPECIAL CONDITIONS:                          ·�             �k

     ./  � .!
           efe    nt   l:=k'
         Bond not executed.      Defendant to remain in Marshal's custody.

         Motion            verbal)     to reduce/revoke bond filed.
                  --




         Motion to reduce/revoke bond                         GRANTED                        DENIED

         See page 2


                                                                                                                                     5
                      Case
                       Case3:19-cr-00058-TSL-LGI Document29 Filed
                             1:19-mj-00231-CCB Document      Filed03/22/19
                                                                   03/25/19 Page
                                                                             Page26ofof214
       -   _,.

• -   ·'Page 2                            Defendant:                        Case No.:




      WITNESSES:




      EXHIBITS:




       Original Exhibits          RETAINED by the Court       RETURNED to counsel




                                                                                             6
                       Case
                        Case3:19-cr-00058-TSL-LGI Document39 Filed
                              1:19-mj-00231-CCB Document      Filed03/22/19
                                                                    03/25/19 Page
                                                                              Page17ofof114

�AO 466A (Rev. I 0/03)    Waiver of Rule 5 & 5.1 Hearings



                                         UNITED STATES DISTRICT COURT

                         NORTHERN


            UNITED ST A TES OF AMERICA

                                                                                     WAIVER OF RULE 5 & 5.1 HEARINGS
                                                                                                    (Complaint/Indictment)
                                v.

                                                                                CASE NUMBER:                     1: I 9-J
                                                                                                                        M -23 1
                     PORTER B INGHAM
                                                                                CHARGING DISTRICTS
                           Defendant                                                                           3.19_CR-58_TSL-LRA I
                                                                                CASE NUMBER:
                                                                                                                 ·                         _




        I understand that charges are pending in the                     ___ _S_ o _ut_ l1_e_r___
                                                                                              _n  District of        ____          _ _s_ip_p_i
                                                                                                                             M_is_sis            ____




alleging violation of         18: U.S.C. Sections 1343, 1344, and 1957                      and that I have been arrested in this district and
                                                   (Title and Section)


taken before a judge, who has informed me of the charge(s) and my rights to:


         (I)          retain counsel or request the assignment of counsel if I am unable to retain counsel;


(2)an identity hearing to determine whether I am the person named in the charges;


         (3)          a preliminary hearing (unless an indictment has been returned or information filed) to determine whether there is probable
                      cause to believe an offense has been committed by me, the hearing to be held in this district or the district of prosecution; and


(4)    Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.


                             AIVE (GIVE UP) MY RIGHT TO A(N):

        (
        (      )   preliminary hearing


        (      )   identity hearing but request a preliminary hearing be held in the prosecuting district and, therefore, consent to the issuance of
                   an order requiring my appearance in the prosecuting district where the charges are pending against me.




                                                                                Defendant



                                                                              � �1<£,,z �
                                                                                Defense Counsel


                                                                                                              FILED IN OPEN COURT
                                                                                                                 U.S.O.C. ·Atlanta

                                                                                                                MAR 2 2 201�
                                                                                                          JAMES N. HATTEN, Clerk
                                                                                                       6)1:   �              Deputy Clerk
                                                                                                                                                   7
                         Case
                          Case3:19-cr-00058-TSL-LGI Document49 Filed
                                1:19-mj-00231-CCB Document      Filed03/22/19
                                                                      03/25/19 Page
                                                                                Page18ofof114

  CJA23
(Rev 11111)                                                             FINANCIAL AFFIDAVIT
                                 IN SUPPORT OF REOUEST FOR ATIORNEY                           EXPERT OR OTHER SERVICES WITHOUT PAYMENT OF FEE
     IN THE UNITED STATES                 0        DISTRICT COURT          0 COURT OF APPEALS                            0 OTHER (Specify below)
fN THE CASE OF                                                                                                                                                          LOCATION NUMBER



     us
                                                                          FOR

                            v.                                            FfLED IN OPEN COURT
                                                                              . D.C. ·Atlanta

  PERSON REPRESENTED (Show your/it/I name)
                                                                               I    \I� 2    2 2019                      I                                               DOCKET NUMBERS
                                                                                                                         2   D
  ?o1 ff>, b1'<JAP1r--
                                                                                                                                 Defendant - Juvenile                 Magistrate Judge

                                                                       JAMES N. HATTEN, Clerk
                                                                           17'-
                                                                                                                         3   D   Appellant

                                                                  6)1;                                                   4 0 Probation Violator                       District Court
                                                                                                   Deputy Cle            :
                                                                                                                                 Supervised Release Violator
                                                                                                                         _
                                                                                                                         ,   0
                                                                                                                         5 O Habeas Petitioner                        Court of Appeals

  CHARGE/OFFENSE (descr1he 1/applicahle & check hox---J                   �                                              7 0     2255 Petitioner

  wve /;-AA�
                                                                          0    Misdemeanor                               8 O Material Witness
                                                                                                                         9 0 Other (Specify)
  f7 cLJ.A1l (YcLU...t)L

                                 Are you now employed9                    D    Yes       D    No                Self-Employed       ,J
                                 Name and address of employer:
                                                                                      G2YL pv-'7 µ/II JI W                         (.J.-ea_ I fl.._
                                       IF YES, how much do you
                                                    earn per month? $
                                                                                ,.--: /,
                                                                               �)Qv .1IU/V
                                                                                         L,-JY}
                                                                                                                 IF NO, give month and year oflast employment9
                                                                                                                               How much did you earn per month? $        ----------
                                                                                                                                                                          _____
                                                                                                                                                                                       ____
                                                                                                                                                                                              _


                                                                                                                                                                                                       _
                                                                                                                                                                                                  __
               EMPLOY­
               MENT              Ifmarried, is your spouse employed9                     tErYes         D       No

                                                                                                   �                                   Ifyou are a minor under age 21,
                                   IF YES, how much does your
                                         spouse earn per month? $
                                                                                        ��_)ov                               what is the approximate monthly income
                                                                                                                                  of your parent(s) or guardian(s)9 $     ____________ __




INCOME
                                 Have you received within the past 12 months any income from a business, profession or other form ofself-employmen                               �he
     &
                                 form ofrent payments, interest, dividends, retirement or annuity payments, or other sources9                               O   Yes       �o
 ASSETS
               OTHER                                                                �
                                                                                 - -�
                                                                                  --
                                                                                        �
                                                                                       RECE
                                                                                      ---�
                                                                                                                                                      SOURCES


                                                                               ---,..,..��--­
               INCOME                     IF YES, give the amount          $   ---        -­

                                           received and identify the       $
                                                                sources    $

               CASH              Do you have any cash on hand or money in savings or checking accounts?                                   D   No    IF YES, total amount9        $     ;;[)Q__(.)_     ___




               PROP­
               ERTY




                                                           MARITAL STATUS
                                                             s·    le                                  Total
                      DEPENDENTS                        �ried                                       No. of
                                                             Widowed                           Dependents
                                                      __     Separated or Divorced
OBLIGATIONS

                                                                                                                                                                                 �MONTHLY
         &
     DEBTS
                      DEBTS&                                j      ,           ����C �PTION                 /_       )                                                               PAYME'IT
                                                                                                                                                                                -- ------ ---
                      MONTHLY BILLS
                      (lien/, //lli1//es, loans.
                      charge accounts, etc.)
                                                         fh:J� �dt_µt._�'5_,
                                                      _.fl1 C2r &.d..4&--
                                                                               {                                     ___
                                                                                                                                                                             $
                                                                                                                                                                             $    -· -
                                                                                                                                                                                 ---
                                                                                                                                                                             $-"L/oo-
                                                         J II 1' p d.,j_ ______                                                             ------------                     $-
                                                                                                                                                                              ___S]:>U


                                                                                                                                                                                 700
I certify under penalty ofpe�jury that the foregoin      g�{I� �
                                                               17
                                                                  e n      rrect.
                                                                                                                                                                              300
                                                                                                                                                                              S" () 0
     \{\/\(\
                                                            r V\ St.Jr i:{)'\. L'2..
                                                                                                       C�W11s)
                                                                                                            ·



__   µ9-     .· -- ----�G�v�Jl_-*'..'1--+
                                      .·-e                             �e��                                                                   � -z.�-tl_                       -LI-() c)
                                                                                                                                                                             9---h O /j
                                     SIGNATURE OF DEFENDANT 12.
                                         (UR Plo'llSON /IEPRES!'.N71i/J���It [Vv 11
                                                                                                          &
                                                                                                        J.., L'"'
                                                                                                        v�7 ('-1                   -                                  Date

                                                                                                                                                                                 !CJOD
                                                                          /,�                 t/C(;-t_
                                                                                                                                                                                                           8
                        Case
                         Case3:19-cr-00058-TSL-LGI Document59 Filed
                               1:19-mj-00231-CCB Document      Filed03/22/19
                                                                     03/25/19 Page
                                                                               Page19ofof214
AO 98 (Rev. 12/ 11) Appearance Bond




                                                                                                                                     t< !
                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                                                                                                            -�   .   2 2019
                                                                                                                            ��es N. HATIEN' Clerk
                                                                                                                          9,
                                                            Northern District ofGeorgia
                                                                                                                              �          Derxiy Ctn
                        United States ofAmerica                                )                                           y  , -pr
                                                                                                                             •.




                                    v.                                         )
                                                                               )       Case No.                            I: l 9-MJ-231
                          PORTER BINGHAM
                                                                               )
                                Defendant                                      )

                                                             APPEARANCE BOND


                                                             Defendant's Agreement


court that considers this case, and I further agree that this bond may be forfeited if I fail:
I,   fQRTER BIN(JHArvt ... ..                                   (defendant), agree to follow every order ofthis court, or any


                    X
                    X
              (           )     to appear for court proceedings;


                    X
              (           )     ifconvicted, to surrender to serve a sentence that the cou11 may impose; or
              (           )    to comply with all conditions set forth in the Order Setting Conditions of Release.


                                                                    Type of Bond

(    ) ( l)       This is a personal recognizance bond.


( X ) (2)         This is an unsecured bond of$                         $15,000


(     ) (3)       This is a secured bond of$                                                   , secured by:


        (     ) (a) $                                     , in cash deposited with the court.



                   (describe the cash or other property, including claims on                  a lien.
        (     ) (b) the agreement ofthe defendant and each surety to forfeit the following cash or other property


                   ownership and value):
                                                                               it - such as             mortgage. or loan - and a/loch proof of




                     --                  ---- --
                    Ifthis bond is secured by real property, documents to protect the secured interest may be tiled of record.


              ) (c) a bail bond with a solvent surety (a/loch a copy of the bail bond. or describe it and identiji· the sureM:




                                                        Forfeiture or Release of the Bond

Forfeiture of the Bond.         This appearance bond may be forfeited ifthe defendant does not comply with the above
agreement. The court may immediately order the amount ofthe bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request ofthe United States, the court
may order a judgment offorfeiture against the defendant and each surety for the entire amount ofthe bond, including
interest and costs.
Release of the Bond.          The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either:             (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.                                                                                                                                             9
                  Case 3:19-cr-00058-TSL-LGI
                    Case                     Document 59 Filed
                          1:19-mj-00231-CCB Document     Filed 03/22/19
                                                               03/25/19 Page
                                                                        Page 210ofof2 14


AO 98 (Rev. 12/11) Appearance Bond




                                                            Declarations


Ownership of the Property. I, the defendant- and each surety- declare under penalty of pe�jury that:

         (I)         all owners of the property securing this appearance bond are included on the bond;
         (2)         the property is not subject to claims, except as described above; and
         (3)         I will not sell the property, allow further claims to be made against it or do anything to reduce its value
                     while this appearance bond is in effect'.

Acceptance. l, the defendant- and each surety- have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond. L the defendant - and each
surety-declare under penalty of perjury that this infonnation is true. (See 28 U.S.C. � 1746.)



Date:       3;221_io19
                                                                                                Defendant 's signature




         (1) Surety/property owner     -   printed name                    (/) Suref)·properl) ·owner - s(gnature and dare




         (1) Surety/property owner's address                               (/) Surety property owner �1· citystate/::1jJ




         (2)   Surety/property owner   -   printed name                    (2) Suren· properti·     mrner   -   s1g11a111re and date




         (2)   Surety/property owner's address                             (2) Suren· propern· mmer 's city state ::1iJ




         (3) Surety/property owner - printed name                          (3) S11ren ..pro11ern: mmer - signature and date




         (3) Surety/property owner's address                               (3) Suren· proJ!el'f\· om1er ·.1 cit)' state ::1iJ




                                                                 CLERK OF COURT



Date:



                                                            APPROVED


Date: 3122119



                                                                                                                                       10
                         Case 3:19-cr-00058-TSL-LGI
                           Case                     Document 69 Filed
                                 1:19-mj-00231-CCB Document     Filed 03/22/19
                                                                      03/25/19 Page
                                                                               Page 111ofof3 14


AO J 99A   (Rev.   12// I) Order Selling Conditions of Release                                                          Page I of      3   />ogt!.\'




                                                  UNITED STATES DISTRICT COURT
                                                                             few the


                                                                 NORTHERN DISTRICT OF GEORGIA




                   UNITED STATES OF AMERICA                                      )
                                          V.                                     )
                                                                                 )              Case No.: l:/9-MJ-231
                           PORTER BINGHAM                                        )
                               Defendant                                         )


                                                  ORDER SETTING CONDITIONS OF RELEASE

IT JS ORDERED that the defendant's release is subject to these conditions:


(1)   The defendant must not violate federal, state. or local law while on release.


(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized hy -12 U.S. C                  § l-l l 35u.

(3)   The defendant must advise the court or the pretrial services of
                                                                    . jice or supervising qjjicer in wri1i11g before making any
      change of residence or telephone number.


(4)   The defendant must appear in court as required and, if convicted. mus/ surrender as directed lo serve u sentence !hut the
      court may impose.


      The defendant must appear at:                                            the Thad Cochran United Stales Courthouse
                                                                                                    Place

                                                       501 East Court Street, 6'" Floor. Jackson. Mississippi 39201

      on                                                              Monday, April 1. 2019 at 1:00 pm
                                                                                Date and Time



      If blank, defendant will be notified of next appearance.


(5)   The defendant must sign an Appearance Bond, if ordered.




                                                                                                                                                  11
                                 Case 3:19-cr-00058-TSL-LGI
                                   Case                     Document 69 Filed
                                         1:19-mj-00231-CCB Document     Filed 03/22/19
                                                                              03/25/19 Page
                                                                                       Page 212ofof3 14


AO 1998        (Rev. 12111) Additional Conditions of Release                                                                                                              Page      2 u/ 3        Pages


                                                               ADDITIONAL CONDITIONS OF RELEASE

         IT JS FURTHER ORDERED that the defendant's release is subject to the conditions marked below·


(    )       (6)       The defendant is placed in the custody of
                       Person or organization
                       Address (only !f above is an
                       organization)
              Citv and state                                                                                           Tel. .\"o.

who agrees to (a/supervise the defe�dant, (b) use eve1y efof rt to assure the defendant's appraronce at all cmwr proceedings, and (c) notijj1 the cou rt imnwd1111cly 1/1/ie
defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                     Signed:
                                                                                                                                  Custodian                                                  Date
( X)       (7) The defendant must:
         ( X ) (a) submit to supervision by and report f(ir supervision lo the                     I   !   I iS Pretrial Serricrs l,\X           I   I S l 'mh otion Of/ice
                             telephone number          404-215-1950                     I   !   No later than                                 () He/ore leaving courthouse.           or
         (  )          (b) continue or actively seek employment.


                                                                                            ·"3
                                                                                                ��<j�/q
         ( ) (c) continue or start an education program.
         ( x) (d) surrender any passport to: your supervising officer by                                   _
                                                                                                               _
                                                                                                                   .   Jid do 1101 ohwi11 nor possess a passport or other i111cmatio1111I
                             travel document, not obtain or possess a passport or other i erna                 nal travel     documenl in your name. another name or 011 hehol/ 0/11 thir d
                           party, including minor children.
         (         )   (e) abide by the following restrictions on personal association. resid<'nce. or trawl:


         (         ) (/} avoid all contact, direct�v or indirect�v. with anv person who is or mm· he a victim or witness in the                             i11ws11gation   or J>rosecutio11.
                             including:


         (         ) (g) get medical or psychiatric treatment:              ( ) as directed by your super·vising oj}icrrs                                       ()

         (         ) (h) maintain residence at a halfivay house or community corrections center. as the pretrial servicc>s office or s11pervL1·ing officer                                 considers
                             necessmy.
         ( X) (i) not possess a firearm, destructive device, other weapon, or a111111 w1itio11 .                        in   your home, vehicle or place oj"employmenl. or upon yuw
                             person.
         ( x) (j) not use alcohol (        ) at all ( X ) excessively.
         ( x) (k} not use or unlawfiilly possess a narcotic drug or other controlled substances defined in:! I                                 l'.SC .¢'    802. unlr ss lcnrfii/lr pre.1·crilwd hi· 11 111cdic, 1I
                           licensed medical practitioner.
         (         )   (/) submit lo testing for a prohibited substance if required by the pretrial sen·ices office or supen:ising officer. Trsting 111cn· he usl'd 1ri1h ro11do11 1
                           ji-equency and may include urine testing, the wearing o(a sweat patch, a remote alcohol testing svsll'lll. and or any form of prohihited \'l/hstance
                             screening or testing The defendant must not obstruct. al/empt 10 ohstruct. or                      w 111per   with tl11! <'(/icirnq und accztrac1· 0/1>/'(lhihucd .111h.1tw1n'
                             screening or testing
         (         ) (m) participate in a program of inpatient or outpatient substance abuse therapy and counseling (/directed by the pretrial sen·ices office or .1·111;ervisi11g
                         officer.
         (         ) (n) participate in one of the following location restriction programs and comply with its rl!quiremell/s as directed
                         (     ) (i) Curfew. You are restricted to your residenc<' eve1y dav (             ) from                      10               . or I       1 us

                                      directed by the pretrial sen:ices office or s11pen·is1ng of!icer. or
                               ) (it) Home Detention. l'ou are restricted to your residence al all time s except .fhr r111ploy111rn1: rducation : religious se1.-ices. 111edirnl.
                                          substance abuse, or mental health treatment: allomey visits: court appearances. court-ordered obligations. or other 11clivi1ies upprovcd
                                        in advance by the pretrial services oflice or supervising of!icer: or
                             (  ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down al your residence exceptjhr medical necessities and court
                                        appearances or other activities specifically approved by the court.
         (         )   (o) submit lo location monitoring as directed by !he pretrial services of!ice or sup<'rv1si11g o//icl! r ill/ii co111plv with 1111 o(the p/'(lgrc1111
                           requirements and instructions provided
                           (    ) You must pay all or part of the cost of the program based 011 you r ability lo pay as determ ined hy !hi! pretrial S<'n·- ice.1 o//ice or
                                  supervising officer.
         ( X) (p) report within 72 hours to the pretrial services ojlice or supervising officer, eve!)' coll/act                             with    lo1v en/orcemen/ perso1111d i11c/11di11g arrests.
                  questioning, or traffic stops.
         ( X) (p) restrict travel lo the Northern District of Georgia unless the supervising o/licer hos approved trm·el in admnce.
         ( X)          (!) restrict travel to the Southern District of Mississippi
         (         )   (s)


         (         ) (t)                                                                                                                                                                            12
                  Case 3:19-cr-00058-TSL-LGI
                    Case                     Document 69 Filed
                          1:19-mj-00231-CCB Document     Filed 03/22/19
                                                               03/25/19 Page
                                                                        Page 313ofof3 14




�O 199C (Rev.12103) Advice of Penalties ...                                                                     Page          3          3      Pages

                                                      Advice of Penalties and Sanctions

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWJNG PENALTJES AND SANCTJONS:

         Violating any of the foregoing conditions of release may result in the immediate issuance of a warran1 for your arresl. a
revocation of release, an order of detention, a forfeiture of any bond. and a prosecution .fur con/empl of cour/ and could result in a /erm of
imprisonment, afine, or both.
        While on release, if you commit a federal felony offense, the punishment is an addilional prison lerm of no/ more than trn
years; ifyou commit a federal misdemeanor offense, the punishment is an addilional prison lerm of no/ more than one year. This se111ence will
be consecutive (i. e., in addition to) any other sentence you receive.
        It is a crime punishable by up to ten years of imprisonment and a $250, 000fine or bo1h lo: obstrue/ a criminal
investigation; tamper with a witness, victim or informant; or intimidate or al/empt to inlimidale a 1vit11ess. l'ictim. juror, infimnu111. or u/ficcr
of the court. The penalties for tampering, retaliation, or intimidation are significantly more serious if Ihey involve a killing or al/e111p1ed killing
        Ifafter release, you knowingly fail to appear as required by the condi1ions a/ release. or to surrender .fur the service of se/1/ence.
you may be prosecuted.for failing to appear or surrender and addiliona/ punishmenl may be imposed !fyou are convicled of'
        (I) an offense punishable by death, life imprisonment, or imprisonment.for a term offi.fieen years or more, you shall he.fined
              not more than $250,000 or imprisoned/or not more than JO years, or both;
        (2) an ofef nse punishable by imprisonment.for a term of five years or more, but less than.fifteen years. you shall he.fined no/
              more than $250,000 or imprisoned .for no/ more 1han.five years, or both;
        (3) any other felony, you shall befined not more than $250,000 or imprisoned no/ more 1han two years, or both:
        (4) a misdemeanor, you shall befined not more than $I 00. 000 or imprisoned not more lhan one year. or holh.
        A term of imprisonment imposed for.failure to appear or surrender shall be in addition lo the senlence.fur any other offense. In
addition, a failure to appear or surrender may result in the.forfeiture of any bond posted.

                                                       Acknowledgment of Defendant

      I acknowledge that I am    the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and to surrender/or service of any senlence imposed. I am aware of the penalties and sanctions sel forlh uhove.


                                                                                                        Signature of D(!fendant

                                                                                   240           ftow;�              � Y. J¥2vt { l-
                                                                                                                 ddress               {70 ;;zqrzt:}-

                                                                                    �-S iA.e f(          ,
                                                                                                         '
                                                                                                              �l                   3eo7J
                                                                                       City and State                               Telephone



                                                    Directions to United States Marshal

(   �  The
            efendant is ORDERED released afier processing.
           United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjud e that the defendant has po.wed
(   )
      bond and/or complied with all other conditions.for release. Ifstill in custody, the defendant must be r uced b�ji.Jre the approprialc:
      judge at the time and place specified.




                                                                                                 Name and Title qf'Judicia/ Officer

                        D!STR!BUT/ON.     COURT      DEFEXDANT       PRETR/.,JL SLR/ '/CE   L S ,J 7TOR.\El    L.S .\f../RSl/.IL


                                                                                                                                                13
     Case1:19-mj-231
    Case  3:19-cr-00058-TSL-LGI  Document
                       NEF for Docket Entry 9 Filed
                                              Filed 03/22/2019
                                                    03/25/19 Page 14 of
                                                                Page    141
                                                                     1 of


MIME−Version:1.0
From:ganddb_efile_notice@gand.uscourts.gov
To:CourtMail@localhost.localdomain
Bcc:
−−Case Participants: Thomas L. Hawker (ganat_ecf@fd.org, nyeshia_mercier@fd.org,
tom_hawker@fd.org), Brian M. Pearce (brian.pearce@usdoj.gov, caseview.ecf@usdoj.gov,
gaylene.berberick@usdoj.gov, usagan.motionsresponses@usdoj.gov), Magistrate Judge
Christopher C. Bly (ganddb_efile_ccb@gand.uscourts.gov)
−−Non Case Participants: File Clerks (ganddb_file_clerks@gand.uscourts.gov)
−−No Notice Sent:

Message−Id:9921234@gand.uscourts.gov
Subject:Activity in Case 1:19−mj−00231−CCB USA v. Bingham Termination of Magistrate Case
Content−Type: text/html

                                          U.S. District Court

                                     Northern District of Georgia

Notice of Electronic Filing


The following transaction was entered on 3/25/2019 at 3:48 PM EDT and filed on 3/22/2019

Case Name:       USA v. Bingham
Case Number:     1:19−mj−00231−CCB
Filer:
Document Number: No document attached
Docket Text:
Magistrate Case Closed. Defendant Porter Bingham terminated. (ddm)


1:19−mj−00231−CCB−1 Notice has been electronically mailed to:

Brian M. Pearce &nbsp &nbsp brian.pearce@usdoj.gov, CaseView.ECF@usdoj.gov,
GAYLENE.BERBERICK@USDOJ.GOV, USAGAN.MotionsResponses@usdoj.gov

Thomas L. Hawker &nbsp &nbsp tom_hawker@fd.org, ganat_ecf@fd.org, nyeshia_mercier@fd.org

1:19−mj−00231−CCB−1 Notice has been delivered by other means to:

Porter Bingham
260 Flowing Spr. Trail
Roswell, GA 30075




                                                                                           14
